


Exhibit 10.1


INDEMNITY AGREEMENT
THIS AGREEMENT (this “Agreement”) effective as of February 12, 2014, by and
between Windstream Holdings, Inc., a Delaware corporation (“Holdings”) and
Windstream Corporation, a Delaware corporation (“WIN Corp”; Holdings and WIN
Corp are referred to individually as a “Corporation” and collectively as the
“Corporations”), and the undersigned director or officer of one or both of the
Corporations (the “Indemnified Party”).
Background
On August 30, 2013, WIN Corp completed a holding company reorganization in which
WIN Corp became a wholly-owned subsidiary of Holdings, a new publicly traded
parent company. As part of the holding company reorganization, the terms and
provisions of the certificate of incorporation and bylaws of WIN Corp were
replicated and adopted by Holdings, and the officers and directors of WIN Corp
immediately prior to the Holding company reorganization continued to serve as
the officers and directors of both Corporation following the holding company
reorganization.
Following the holding company reorganization, each of Holdings and WIN Corp.
continue to be registrants under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) and to file audited financial statements and periodic and
current reports with the Securities and Exchange Commission pursuant to the
Exchange Act. Prior to the holding company reorganization, the Indemnified Party
was a party to an Indemnity Agreement with WIN Corp (the “Prior Indemnity
Agreement”), and as part of the holding company reorganization, Holdings assumed
such Prior Indemnity Agreement.
Recitals
Directors and officers of each Corporation are protected in certain respects
against liabilities that they may incur in connection with their services on
behalf of the Corporation. The Certificate of Incorporation of each Corporation
(the “Certificate”) eliminates certain liabilities of the directors (but not
liabilities of officers who are not directors) for a breach of their duty of
care to the Corporation. The Certificate also provides for the indemnification
of present and former directors, officers, employees and agents of the
Corporation to the fullest extent expressly authorized by the Delaware General
Corporation Law. In addition, the Corporations maintain a policy of directors’
and officers’ liability insurance (“D & O insurance”) covering certain
liabilities that the directors and officers of the Corporations may incur in the
performance of their services on behalf of the Corporations.
The purpose of this Agreement, and counterparts of this Agreement between the
Corporations and certain other directors and officers, is to enable these
directors and officers to continue to serve the Corporations without undue risk
of personal liability by (1) providing for the continuation of the elimination
of liability set forth in each Certificate, the indemnification contained in the
Certificates, and the D&O insurance or comparable insurance and (2) providing
these directors and officers with certain additional protection against
liabilities that they may incur in connection with their service to the
Corporations.
In consideration of the Indemnified Party’s services to one or both of the
Corporations after the date of this Agreement and of his agreement to cooperate
with each Corporation in defending any claim against the Indemnified Party as
set forth in Section 4, the Corporations and the Indemnified Party agree as
follows:
1.     Continuation of Limitation of Liability and Indemnification. Except as
specifically required by law, neither Corporation shall approve, or propose that
its stockholders approve, an amendment to either Certificate that would delete,
supplement or amend Article Eight of the Certificate if the effect of the
deletion, supplement or amendment would be to eliminate or diminish the
protection against liabilities afforded to the Indemnified Party thereunder. The
provisions of Article Eight each Certificate are incorporated in this Agreement
by reference and shall be deemed to be a contractual obligation of each
Corporation for the benefit of the Indemnified Party, enforceable by the
Indemnified Party jointly and severally against the Corporations in accordance
with their terms.

1

--------------------------------------------------------------------------------




2.     Maintenance of D&O Insurance. The Corporations shall use their best
effort to maintain, for as long as the Indemnified Party continues to be a
director or officer of either Corporation and thereafter for the period of time
specified in Section 7, D&O insurance covering the Indemnified Party the terms
of which (including limits of liability, retention amounts, and scope of
coverage) are at least as favorable to the Indemnified Party as the D&O
insurance maintained by WIN Corp as of July 17, 2006. The Corporations will not,
however, be required to purchase and maintain such D&O insurance if it is
unavailable or if the Board of Directors of Holdings, in its reasonable business
judgment, determines that the amount of the premium is substantially
disproportionate to the amount or scope of the coverage provided.
3.     Additional Indemnification of Indemnified Party.
(a)    Subject only to the exclusions set forth in Section 3(b), and without
limiting the indemnification provided in Article Eight of the Certificate of
each Corporation and Section 1 of this Agreement, each Corporation shall jointly
and severally indemnify the Indemnified Party against all expense, liability and
loss (including, without limitation, attorneys’ fees, judgments, fines, excise
taxes or penalties and amounts paid in settlement) (“Losses”) incurred or
suffered by the Indemnified Party in connection with any threatened, pending or
completed action, suit or proceeding whether civil, criminal, administrative or
investigative (including, without limitation, any action by or in the right of
one or both of the Corporations), to which the Indemnified Party is or was a
party or is threatened to be made a party by reason of the fact that he or she
is or was a director or officer of either Corporation (including, without
limitation, service as a director or officer of WIN Corp prior to the holding
company reorganization or as a director or officer of either Corporation at any
time on or after the holding company reorganization), or is or was serving at
the request of either Corporation as a director, officer, employee or agent of
another corporation or of a partnership, joint venture, trust or other
enterprise, including service with respect to an employee benefit plan, whether
the basis of such proceeding is alleged action in an official capacity as a
director or officer or in any other capacity while serving as a director or
officer; provided, however, that, except as provided in Section 5 of this
Agreement with respect to proceedings to enforce rights to indemnification, each
Corporation shall jointly and severally indemnify the Indemnified Party in
connection with a proceeding (or part thereof) initiated by the Indemnified
Party only if such proceeding (or part thereof) was authorized by the Board of
Directors of Holdings. In addition, the Corporations shall pay the expenses
incurred in defending any such proceeding in advance of its final disposition;
provided, however, that, if and to the extent that the Delaware General
Corporation Law requires, an advance of expenses incurred by the Indemnified
Party in his or her capacity as a director or officer (and not in any other
capacity in which service was or is rendered by the Indemnified Party,
including, without limitation, service to an employee benefit plan) shall be
made only upon delivery to either Corporation of an undertaking, by or on behalf
of the Indemnified Party, to repay all amounts so advanced if it shall
ultimately be determined by final judicial decision from which there is no
further right to appeal that the Indemnified Party is not entitled to be
indemnified for such expenses under this Section 3(a) or otherwise.
(b)    The indemnification provided by Section 3(a) shall not be paid by either
Corporation with respect to any claim:
(i) for which payment is actually made to the Indemnified Party under any D&O
insurance purchased and maintained by either Corporation, except to the extent
that the aggregate amount of the Losses for which the Indemnified Party is
otherwise entitled to indemnification under Section 3(a) exceeds the amount of
such payment;
(ii) based upon or attributable to the Indemnified Party gaining in fact any
personal profit or advantage which is finally adjudged to have been illegal;
provided that, the mere existence of a conflict of interest arising out of any
fiduciary duty of the Indemnified Party, including any fiduciary duty imposed by
the Employee Retirement Income Security Act of 1974, as amended from time to
time, will not, by itself, be deemed to be a personal profit or advantage for
purposes of this clause (ii);
(iii) for an accounting of profits made from the purchase or sale by the
Indemnified Party of securities of either Corporation within the meaning of
Section 16(b) of the Securities Act of 1934, as amended from time to time, or
similar provisions of any

2

--------------------------------------------------------------------------------




state statutory law or common law as established by a suit in which final
judgment is rendered against the Indemnified Party; or
(iv) brought about or materially contributed to by acts of active and deliberate
dishonesty committed by the Indemnified Party with actual dishonest purpose and
intent as established by a suit in which final judgment is rendered against the
Indemnified Party.
4.     Notification and Defense of Claims. The Indemnified Party shall give to
Holdings, as soon as practicable, written notice of any claim made against the
Indemnified Party for which indemnification will or could be sought under this
Agreement. The failure to give such notice shall not, however, relieve either
Corporation of its obligations under this Agreement. In addition, the
Indemnified Party and the Corporations shall reasonably cooperate with each
other in the defense of any such claim. Notice or written requests to the
Corporations under this Agreement shall be directed to the Corporation at 4001
Rodney Parham Road, Little Rock, Arkansas 72212, Attention: Secretary, or to
such other address as the Corporations shall designate in writing to the
Indemnified Party. Each Corporation hereby agrees that any notice delivered to
either Corporation under this Agreement shall serve as notice to both
Corporations for all purposes under this Agreement.
5.     Payment of Losses. The Corporations shall pay any Losses promptly, and in
any event within forty-five days (or, in the case of an advance of expenses,
twenty days), upon the written request of the Indemnified Party. If a
determination by either Corporation that the Indemnified Party is entitled to
indemnification pursuant to this Agreement is required, and either Corporation
fails to respond within sixty days to a written request for indemnity, the
Corporations shall be deemed to have approved the request. If a Corporation
denies a written request for indemnification or advance of expenses, in whole or
in part, or if payment in full pursuant to such request is not made within
forty-five days (or, in the case of an advance of expenses, twenty days), the
right to indemnification or advances as granted by this Agreement shall be
enforceable by the Indemnified Party in any court of competent jurisdiction. The
Indemnified Party’s costs and expenses (including fees and expenses of counsel)
incurred in connection with successfully establishing his or her right to
indemnification, in whole or in part, in any such action shall also be
indemnified by the Corporations. It shall be a defense to any such action (other
than an action brought to enforce a claim for the advance of expenses where the
undertaking required pursuant to Section 3(a) of this Agreement, if any, has
been tendered to either Corporation) that the Indemnified Party has not met the
standards of conduct which make it permissible under the Delaware General
Corporation Law for such Corporation to indemnify the Indemnified Party for the
amount claimed, but the burden of such defense shall be on the Corporation.
Neither the failure of a Corporation (including its Board of Directors,
independent legal counsel or its stockholders) to have made a determination
prior to the commencement of such action that indemnification of the Indemnified
Party is proper in the circumstances because he or she has met the applicable
standard of conduct set forth in the Delaware General Corporation Law, nor an
actual determination by a Corporation (including its Board of Directors,
independent legal counsel or its stockholders) that the Indemnified Party has
not met such applicable standard of conduct, shall be a defense to the action or
create a presumption that the claimant has not met the applicable standard of
conduct.
6.    Subrogation. In the event of payment, under this Agreement, each
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of the Indemnified Party, who shall execute all documents and
take all actions reasonably requested by the Corporation to implement such right
of subrogation.
7.    Continuation of Indemnity. All agreements and obligations of each
Corporation contained herein shall cover services provided by the Indemnified
Party following the date of this Agreement and shall continue during the period
the Indemnified Party is subject to any liability for Losses by reason of the
fact that the Indemnified Party is or was at any time a director, officer,
employee or agent of a Corporation, or is or was at any time serving at the
request of a Corporation in the capacities set forth in Section 3(a) of this
Agreement.
8.    Non-Exclusivity. Nothing in this Agreement shall be deemed to diminish or
otherwise restrict the right of the Indemnified Party to indemnification or
recovery under the Certificate, any D&O insurance maintained by the Corporation
or otherwise.
9.    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the successors and assigns of the parties hereto; provided,
however, that the rights of the Indemnified Party under this Agreement may be
assigned only by will or to such person’s personal representative or pursuant to
the applicable

3

--------------------------------------------------------------------------------




laws of descent and distribution. It is understood between the parties hereto
that the term “Indemnified Party” shall include any such successors and assigns.
10.    Nature of Obligations. Each Corporation acknowledges and agrees that it
shall be jointly and severally liable with the other Corporation with respect to
all obligations of either Corporation or both Corporations under this Agreement,
and the Indemnified Party may assert any of his rights and remedies under this
Agreement either individually against either Corporation or jointly against both
Corporations.
11.    Severability. If any provision or provisions of this Agreement are held
to be unenforceable, the other provisions of this Agreement shall remain in full
force and effect.
12.    Governing Law. This Agreement shall be governed by and construed in
accordance with Delaware law.
13.    Coordination with Prior Indemnity Agreement. This Agreement, as to acts
and omissions occurring after the date of this Agreement, supersedes and
replaces the Prior Indemnity Agreement. With respect to acts and omissions
occurring on or prior to the date of this Agreement, the Indemnified Party
reserves all rights under such Prior Indemnity Agreement.
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.


THE CORPORATIONS:


WINDSTREAM HOLDINGS, INC.
By: ___________________________________
Name:     Jeffery R. Gardner
Title:    President and Chief Executive Officer
WINDSTREAM CORPORATION
By: ___________________________________
Name:     Jeffery R. Gardner
Title:    President and Chief Executive Officer
INDEMNIFIED PARTY:
_______________________________________
Name:    



4